DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sompalli (U.S. Patent Publication 2005/0271929).
Regarding claim 7, Sompalli discloses a membrane-electrode assembly comprising a polymer electrolyte membrane, a reduced permeability layer (frame) on the edges of each side of the membrane (cathode and anode), and a catalyst layer on each side of the membrane in between the reduced permeability portions, wherein a space is formed between the reduced permeability portions and the catalyst layer (Paragraphs 0032, 0041, 0042, Fig. 7).  Sompalli also discloses that the catalyst layer is formed by depositing a decal layer including the catalyst material on each side of the member so that the decal overlaps the reduced permeability portions, pressing the decal layers toward the membrane so that the catalyst layer is deposited on the membrane, and removing the backing layer of the catalyst layer (Paragraphs 0036, 0037 and 0042).

As to claim 9, Sompalli teaches that the difference in lengths of the cathode and anode reduced permeability portions can be adjusted and that the length of the space between the cathode catalyst and reduced permeability portion can be different than the length of the space between the anode catalyst and reduced permeability portion (Paragraphs 0033, 0034, 0041).  Thus, the lengths of the anode and cathode catalysts could be adjusted to be about the same.
Regarding claim 10, Sompalli discloses that the membrane-electrode assembly is used in a fuel cell (Paragraph 0002).
Sompalli teaches every limitation of claims 7-10 of the present invention and thus anticipates the claims.
Allowable Subject Matter
4.	Claims 1-6 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art references fail to disclose or reasonably suggest the method of claim 1, specifically the pressure gradient across the surface of the membrane during the pressing step.
Response to Arguments
6.	The amendments made to the claims have overcome the objection to claim 7 and the rejection of claims 1 and 7 under 3 USC 112 that was presented in the last Office Action.  Therefore, the objection and rejection have been withdrawn.

8.	Applicant's arguments, filed 12/2/2021, with respect to the 35 USC 102 rejections of claims 7-10, have been fully considered but they are not persuasive.
	Applicants argue that Sompalli teaches that the gap between the catalyst layer and reduced permeability layer (frame) is generally unwanted, which teaches away from the present invention that desires a gap to be formed.  Applicants continue to argue that even when a gap is formed in Sompalli, a filler is used to eliminate the gap.  Regardless of the desired membrane stack of Sompalli, a gap is still formed between the reduced permeability layer and catalyst layer, as shown in Fig. 7.  Therefore, at that point in the process (prior to depositing a filler), the membrane stack comprises a membrane, catalyst layers on each side of the membrane, a reduced permeability layer (frame) around the catalyst layers, and a gap between the catalyst layer and the frame.  These are the same limitations that are recited in claim 7 of the present invention.  Thus, Sompalli teaches every limitation of the product claims.
	Applicants also argue that Sompalli fails to teach the pressure gradient across the surface of the membrane stack during the pressing step.  While Sompalli does not teach the pressure gradient during the pressing step, this is a method limitation that would not need to be considered for a product claim.  The components of the product are the only limitations that need to be considered and Sompalli teaches all of these components.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722